Citation Nr: 9920526	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The appellant had service in the Army Reserve, to include 
active duty for training from August 1975 to February 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico which denied entitlement to service connection 
for a psychiatric disorder.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim decided herein has been obtained.

2.  There is no competent medical evidence of record, which 
establishes a relationship between any current psychiatric 
disability and the veteran's period of service.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
psychiatric disorder is not well grounded. 38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether or 
not the veteran has submitted a well-grounded claim for 
service connection for a neuropsychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  A person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
United States Court of Appeals for Veteran's Claims (Court) 
has further held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded-claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet.App. 384, 388 (1995) (en banc).  

The Court has held that in order to be a well grounded claim, 
there must be competent evidence of a current disability (a 
medical diagnosis); incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty under 38 U.S.C.A. § 5107(a) (West 
1997) to assist the claimant in the development of that 
claim.  Murphy, 1 Vet.App. at 81. 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (1998). 

The appellant has asserted that he has a nervous condition 
which was first manifested during his period of active 
service.  A review of the appellant's service records reveal 
that the report of medical examination dated in June 1975 and 
completed upon the appellant's enlistment, shows that upon 
clinical evaluation, his psychiatric system was normal.  The 
report of medical history also dated in August 1975 shows 
that the appellant indicated he had not experienced any 
depression, loss of memory or nervous trouble of any sort.  
The service treatment records show no complaint or finding 
relative to a psychiatric disorder.

The report of medical examination dated in February 1976 and 
completed upon the appellant's release from active duty for 
training shows that upon clinical evaluation, his psychiatric 
system was normal.  

Subsequent to service, a private medical record dated in 
April 1977 shows that the appellant was seen for a sore 
throat and general malaise as a result of a possible 
condition of influenza.  He also reported another similar 
episode around the middle of March 1977.

The evidence also includes an undated private medical record, 
which certifies that the appellant had been a patient in the 
Mental Health Center since February 3, 1982.  His diagnosis 
was mixed bipolar disorder.

A private medical record dated in September 1989 shows that 
the appellant reported feeling emotionally affected due to 
physical and mental tension.  These symptoms had been present 
for a couple of months.  He reported that he felt tension, 
physical exhaustion, physical and bodily rigidity, and 
intermittent exhaustion.  The diagnostic impression of 
anxiety reaction.

A private medical record dated in November 1989 shows that 
the appellant was with agitated and restless.  He had 
insomnia, little tolerance, persecution ideas, and auditory 
hallucinations.

The appellant was hospitalized at a private facility in April 
1990.  The clinical history indicated that he had been doing 
well until last year.  The diagnosis was generalized anxiety 
disorder with a guarded prognosis.  A private medical record 
dated in April 1991 contains a diagnosis of generalized 
anxiety disorder of mild intensity with a guarded prognosis.  
A private medical record dated in November 1991 reveals that 
the appellant had developed an emotional condition allegedly 
as a result of a work accident on August 31, 1989, when 
tensions at work were affecting him emotionally.  The 
diagnosis was dysthymic disorder.  Subsequently, he continued 
to receive intermittent treatment for his psychiatric 
illness.

In support of his assertion, the appellant has submitted 
numerous lay statements dated in June 1995 which are to the 
effect that he had no problems prior to military service. 
Following his return from service, his attitude changed 
drastically and that he was not the same person.

A VA psychiatric examination was conducted in December 1995.  
The examiner noted that he had the opportunity to review the 
veteran's entire claims folder in conjunction with the 
examination.  The appellant's spouse, who had accompanied him 
to the examination, indicated that he was hospitalized in 
1990 following recommendation of his supervisors at the 
police department where he was employed.  It was noted that 
he was employed with the police department from 1982 until 
1993, when he retired due to his mental condition.  The 
diagnosis was schizophrenic disorder, undifferentiated type 
with very strong paranoid and depressive features.  He was 
not considered mentally competent to handle VA funds.

To summarize, the lay statements are considered to be 
competent evidence when describing the symptoms of the 
appellant's psychiatric disorder.  However, where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993). 

In this regard, the service medical records reflect no 
complaint or finding diagnostic of a psychiatric disorder.  
The first clinical evidence of a psychiatric disorder was in 
1982 when the appellant was hospitalized for a bipolar 
disorder.  This is more than 5 years following his release 
from ACDUTRA.  The appellant has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which tends to relate his psychiatric illness, 
currently diagnosed as schizophrenia to his period of 
service.  Thus, pursuant to Caluza his claim cannot be 
characterized as plausible.  Accordingly, the Board must 
conclude that the appellant's service connection claim for a 
psychiatric disorder is not well grounded, and is denied. 

The Board also finds that the veteran has been informed of 
the requirements for service connection via the issuance of a 
statement of the case and by the issuance of a supplemental 
statement of the case.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was harmless and that there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  The Board considered the same law and 
regulations, as did the RO.  The Board merely concludes that 
the initial evidentiary threshold has not been met.  The 
result is the same.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	ROBERT P. REGAN 
Member, Board of Veterans' Appeals


 

